UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 00-2231



LESLIE A. MEYERS,

                                               Plaintiff - Appellant,

          versus


KENNETH S. APFEL, COMMISSIONER OF SOCIAL SECURITY,

                                                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, District Judge.
(CA-99-2083-WMN)


Submitted:   January 23, 2001              Decided:   February 7, 2001


Before NIEMEYER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Donald D. Hecht, Leslie L. Gladstone, P.A., Baltimore, Maryland,
for Appellant. Lynne A. Battaglia, United States Attorney, Ariana
Wright Arnold, Assistant United States Attorney, Charlotte J.
Hardnett, Acting General Counsel, John M. Sacchetti, Associate Gen-
eral Counsel, Office of Program Litigation, Ejike H. Obineche, Of-
fice of the General Counsel, SOCIAL SECURITY ADMINISTRATION,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Leslie A. Meyers appeals the district court’s order affirming

the Commissioner’s decision denying Meyers’ application for dis-

ability insurance benefits and supplemental security income.     We

have reviewed the record and the district court’s order adopting

the recommendation of the magistrate judge and find no reversible

error.   We find that the Administrative Law Judge (“ALJ”) properly

evaluated Meyers’ allegations of pain, gave due consideration to

Meyers’ treating physician’s opinion, and asked a proper hypotheti-

cal that set out Meyers’ circumstances and limitations as found by

the ALJ.   Accordingly, we affirm.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                           AFFIRMED




                                 2